FILED
                            NOT FOR PUBLICATION                             MAY 26 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50076

              Plaintiff - Appellee,              D.C. No. 3:05-cr-01456-LAB-1

  v.
                                                 MEMORANDUM *
KARLA CHAVARRIA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted April 8, 2010 **
                                Pasadena, California

Before: PREGERSON and BEEZER, Circuit Judges, and CONLON, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Karla Chavarria appeals the district court’s denial of her request for a

continuance, as well as the district court’s decision not to hold a full competency

hearing under 18 U.S.C. § 4241. The parties are familiar with the facts of this

case, which we repeat here only to the extent necessary to explain our decision.

We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and affirm.

      We review the district court’s decision to deny a continuance for abuse of

discretion. United States v. Nguyen, 262 F.3d 998, 1002 (9th Cir. 2001).

Chavarria should have anticipated that incriminating post-arrest statements might

be introduced at trial, even if not presented in the government’s case-in-chief.

Furthermore, the grant of a continuance would not have provided access to any

new evidence. Chavarria already possessed all relevant evidence, and was not

prejudiced by the denial of a continuance. See United States v. Flynt, 756 F.2d

1352, 1358-59 (9th Cir. 1985) (listing relevant factors).

      We review the district court’s decision whether to hold a competency

hearing for clear error. United States v. Warren, 984 F.2d 325, 328 (9th Cir.

1993). A defendant need only “understand the nature of the proceedings and

participate intelligently to the extent participation is called for.” Chavez v. United

States, 656 F.2d 512, 518 (9th Cir. 1981). Here, Chavarria correctly identified

each party’s role in the proceedings against her. A court-appointed psychiatrist


                                           2
found Chavarria “somewhat limited,” but competent. The district court therefore

did not clearly err in declining to hold a full competency hearing under 18 U.S.C. §

4241.

        Nor did the district court abuse its discretion in denying a continuance of

sentencing. There is no evidence in the record that Chavarria was prejudiced by

the district court’s decision. Furthermore, Chavarria did not diligently pursue a

competency-related continuance, which she only requested after the district court

denied a separate, unrelated request for a continuance.

        Accordingly, the district court’s decision is AFFIRMED.




                                            3